Case 3:18-cv-17619-BRM-LHG Document 25 Filed 07/14/20 Page 1 of 1 PageID: 471



                                                                          55 Madison Avenue, Suite 400
 The Atkin Firm, LLC                                                             Morristown, NJ 07960
              Attorneys at Law                                            400 Rella Boulevard, Suite 165
                                                                                     Suffern, NY 10901
 By: John C. Atkin, Esq.*                                                 Tel: (973) 314-8010
   ---                                                                    Fax: (833) 693-1201
 * Member of NJ, NY, and PA Bar                                           Email: JAtkin@atkinfirm.com




                                                      July 14, 2020

VIA ECF

The Honorable Lois H. Goodman
U.S. District Court for the District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

       Re:     Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
               67.82.173.121
               Dkt. No. 3:18-cv-17619-BRM-LHG

Judge Goodman:

        As you know, I represent Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) in the above-
captioned matter. I write to apprise the Court of a decision issued on July 14, 2020, by the United
States Court of Appeals for the District of Columbia, in Strike 3 Holdings, LLC v. Doe, No. 18-
7188 (D.C. Cir. 2020), which reversed the decision of the Honorable Royce C. Lamberth, denying
Plaintiff leave to conduct early discovery in Strike 3 Holdings, LLC v. Doe, 351 F. Supp. 3d 160
(D.D.C. 2018) as an abuse of discretion.

        Plaintiff respectfully requests that the Court consider this decision as supplemental
authority supporting the denial of Doe’s motion to quash the subpoena previously authorized by
this Court.

       Thank you for your attention to this matter.

                                                      Respectfully submitted,

                                                      /s/ John C. Atkin

                                                      John C. Atkin, Esq.
Encl.
cc:   All counsel of record (via ECF)
